JOHNSON, Judge
(concurring in the result):
I cannot concur with the majority as it relates to the resolution of the third Issue; Whether the military judge abused his discretion in considering, over defense objection, sentencing evidence involving uncharged misconduct. At issue is the admission of a portion of a stipulation of expected testimony of BE:
One time, the summer before Dad started in the Air Force, he called me into the computer room to look at something. This was after he was out of the Army. He showed me a picture of a woman having sex with a dog. He asked me if I would do that with Sammie. I said OK. Sammie was a dog that we were watching for some friends. Dad took me and Sammie into the basement. I took off my pants and underwear. I got down on my hands and knees. Dad put Sammie behind me and on my back. Sammie’s nails were scratching up my back and it hurt. I stood up so Sammie could not be on my back anymore. I said that I didn’t want to do that anymore and Dad said OK and we went upstairs. The only thing that happened between me and Sammie was his nails scratched my back.
The military judge admitted the testimony and addressed each of the stipulations of expected testimony: “And again, I’d be a little bit concerned if this was a members case, although I think that with an appropriate instruction that could be overcome given the amount of uncharged misconduct. But, I can certainly put it into its proper context and believe that the probative value of the victim impact is not substantially outweighed by the undue prejudice or any of the other factors listed in [Mil. R. Evid.] 403.” The military judge overruled the defense counsel’s objection.
I cannot say the probative value of the uncharged misconduct is not substantially outweighed by the danger of unfair prejudice. However, although I find it was error to consider this evidence in aggravation, it was not prejudicial. The test for prejudice is whether the sentence adjudged was “no greater than that which would have been imposed if the prejudicial error had not been committed.” United States v. Kinman, 25 M.J. 99, 101 (C.M.A.1987) (citing United States v. Suzuki, 20 M.J. 248, 249 (C.M.1985)).
The facts in this case are particularly egregious. The majority opinion more than adequately describes the heinous nature of this appellant’s crimes committed against his minor children. Had the military judge not admitted this uncharged misconduct, the sentence adjudged would be “no greater than that which would have been imposed if the prejudicial error had not occurred.” See id.